Citation Nr: 1105909	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  08-20 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for a lower back disability. 

2.  Entitlement to service connection for an acquired psychiatric 
disability, other than posttraumatic stress disorder (PTSD). 
  
3.  Entitlement to service connection for a neck disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel
INTRODUCTION

The Veteran had active military service from July 1944 to June 
1947.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a December 2007 rating decision. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran's appeal concerning psychiatric disability arose from 
the December 2007 rating action mentioned above.  In 2009, the RO 
separately denied service connection for PTSD, which decision the 
Veteran has evidently elected not to appeal.  As such, the Board 
will focus its analysis on psychiatric disability, other than 
PTSD.  

The issues of entitlement to service connection for an acquired 
psychiatric disability, other than PTSD, for a neck disability, 
and for a back disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In April 2003, the RO denied the Veteran's service connection 
claim for a lower back disability; the Veteran did not file a 
timely appeal following appropriate notice, and that decision 
became final.

2.  Evidence obtained since the April 2003 rating decision is new 
and material and relates to an unestablished fact necessary to 
substantiate the Veteran's claim.





CONCLUSIONS OF LAW

1.  The April 2003 rating decision that denied the Veteran's 
service connection claim for a lower back disability is final.  
38 U.S.C. § 7104(b) (West 2001); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2002).

2.  Evidence received since the April 2003 rating decision is new 
and material, and the Veteran's service connection claim for a 
lower back disability is reopened.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran's claim of entitlement to service connection for a 
back disability was denied by an April 2003 rating decision which 
is now final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302.  However, a previously denied claim may be 
reopened by the submission of new and material evidence.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The Veteran's claim for service connection for a lower back 
disability was initially denied by an April 2003 rating decision, 
which found that the Veteran's lower back disability was not 
caused by his service connected left lower extremity 
disabilities, and was not otherwise related to service.  The 
Veteran did not appeal.

In connection with his claim to reopen, the RO received a 
September 2006 letter from the Veteran's chiropractor, Gary 
Graham, B.S., D.C., who wrote that the Veteran first presented 
for treatment in 1998, and that the Veteran's service injuries 
"are directly related to the pain and suffering he is dealing 
with currently."  A copy of the chiropractic records confirmed 
that the Veteran initially presented for treatment in November 
1998 complaining of a long history of lower back pain. 

Evidence is presumed to be credible for the limited purpose of 
determining whether to reopen a claim.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  Thus, while no rationale was provided 
for the chiropractor's opinion, the opinion is presumed to be 
credible for the purpose of reopening the claim. 

In this case, the Veteran's claim was previously denied because 
it was not shown that a current back disability was caused by 
either his time in service, or by a service connected disability.  
Since that denial, a letter has been submitted by a medical 
professional who linked the Veteran's back condition to an injury 
in service.  While no rationale was provided for the opinion, the 
Court of Appeals for Veterans Claims has explained that the 
language of 38 C.F.R. § 3.156(a) as creating a low threshold for 
reopening a claim.  See Shade v. Shinseki, 24 Vet. App. 110 
(2010).

The evidence, as described above, is new in that it was not 
previously considered, and the Board considers this evidence to 
also be material in that it clearly relates to an unestablished 
fact necessary to substantiate the claim (which as explained is a 
low threshold).  Accordingly, the criteria for reopening the 
Veteran's claim have been met, and his claim is therefore 
reopened.

In light of this result, a detailed discussion of VA's various 
duties to notify and assist is unnecessary (because any potential 
failure of VA in fulfilling these duties is harmless error).




ORDER

New and material evidence has been received, and the Veteran's 
service connection claim for a lower back disability is reopened.


REMAND

The Veteran is currently diagnosed with degenerative joint 
disease of the lumbosacral spine and the cervical spine, which he 
contends is the result of injuries he experienced in service when 
he struck his back on a bulkhead of his ship during a storm.

In April 2003, a VA examiner concluded that the Veteran's back 
disability was not the result of the Veteran's service connected 
disabilities.  However, the examiner did not specifically address 
whether the Veteran's back disability was caused by any injury in 
service.  An opinion in this regard should be sought.  

With regard to psychiatric disability, the evidence shows that he 
has been diagnosed with an anxiety disorder, which the VA 
treatment records suggest may be related to his military service 
or to a service connected disability.  A VA examination should be 
conducted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Schedule the Veteran for a VA 
orthopedic examination.  The Veteran's 
claims file should be provided to the 
examiner who should diagnose any current 
neck and/or low back disability, and then 
should provide an opinion as to whether it 
is at least as likely as not (50 percent or 
greater) that a current neck and/or back 
disability either began during or was 
otherwise caused by the Veteran's military 
service, to include his reported injury in 
service.  In doing so, the examiner fully 
explain any conclusions reached, addressing 
both the September 2006 letter from the 
Veteran's chiropractor and the April 2003 
VA examiner's opinion.

2.  Schedule the Veteran for a VA 
psychiatric examination.  The Veteran's 
claims file should be provided to the 
examiner who should diagnose any current 
psychiatric disability and then should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater) that any current psychiatric 
disability either began during or was 
otherwise caused by the Veteran's military 
service, or is secondary to a service 
connected disability.  The examiner also 
should address the role, if any, the 
Veteran's cervical spine and lumbar spine 
disability plays in any currently diagnosed 
psychiatric disorder.  The basis for any 
conclusions expressed should be fully 
explained.  

3.  Then readjudicate the appeal.  If the 
claims remain denied, provide the Veteran 
and his representative with a supplemental 
statement of the case and allow an 
appropriate time for response. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals










 Department of Veterans Affairs


